*619
ORDER

PER CURIAM.
AND NOW, this 26th day of June 2007, the Petition for Leave to File an Addendum to the Petition for Allowance of Appeal is granted. The Petition for Allowance of Appeal is granted. The issues as stated by Petitioners are:
(1) Whether the lower court erred in granting the motion for summary judgment, where the decedent was a “class one” insured for the purpose of stacking underinsured motorist benefits under the policy of insurance issued in the name of the corporation.
(2) Whether the Superior Court erred in holding that underinsured motorist benefits can not be stacked under a commercial fleet policy, which is inconsistent with and contrary to the [MVFRL] (75 Pa.C.S. § 1738).